KEVIN G. CLARKSON
ATTORNEY GENERAL
Cheryl Brooking (Alaska Bar No. 9211069)
Senior Assistant Attorney General
Department of Law
1031 W. 4th Avenue, Suite 200
Anchorage, AK 99501
Telephone: 907-269-5100
Facsimile: 907-276-3697
Email: Cheryl.Brooking@alaska.gov

                          UNITED STATES DISTRICT COURT
                           FOR THE DISTRICT OF ALASKA

                                             )
STATE OF ALASKA,                             )
DEPARTMENT OF FISH AND GAME,                 )
                                             )   CIVIL ACTION NO.:
             Plaintiff,                      )   3:20-cv-00195-HRH
                                             )
v.                                           )
                                             )      MEMORANDUM IN SUPPORT
The FEDERAL SUBSISTENCE BOARD,               )      OF MOTION FOR TRO AND
et al.                                       )      PRELIMINARY INJUNCTION
                                             )
             Defendants.                     )
                                             )

I.    INTRODUCTION

      The State of Alaska, Department of Fish and Game (“State”), through the Office

of the Attorney General, requests an order under FRCP 65 enjoining defendants Federal

Subsistence Board and the above-named defendants in their official capacities

(collectively, “Federal Subsistence Board”) from (1) delegating broad regulatory

authority to in-season managers without complying with the federal Open Meetings Act,

5 U.S.C. 552b; (2) opening a hunt for deer and moose near the Organized Village of

Kake to only tribal members in violation of Title XIII of ANILCA and the Administrative



       Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 1 of 19
Procedure Act, 5 U.S.C. § 706(2); (3) opening any hunt for alleged COVID-19 reasons in

violation of Title XIII of ANILCA and the Administrative Procedure Act,

5 U.S.C. § 706(2); (4) refusing to share important harvest information with the State, and

(5) delegating administrative authority to entities outside a federal agency, until the Court

decides the merits of this lawsuit. This order is requested for the purpose of preserving

the State’s compelling interest in the management, conservation, and regulation of all fish

and wildlife and other natural resources within its jurisdiction, for sustained yield and the

maximum use and benefit of the Alaskan people. 1 This order is necessary because the

Federal Subsistence Board’s decisions to broadly delegate rulemaking authority to open

hunting and fishing opportunities without the necessary public process and to open hunts

without authority from Congress will have a significant adverse impact on the State’s

ability to manage fish and game, in accordance with federal law, the Alaska Constitution,

and Alaska statutes and regulations, including on federal lands within its borders. Further,

the Federal Subsistence Board’s decisions may deprive Alaskans, including local

subsistence-dependent Alaskans, of subsistence resources in the future. A temporary

restraining order and preliminary injunction are necessary because the State is suffering

and will continue to suffer immediate and irreparable harm until the Federal Subsistence

Board is enjoined from making illegal delegations of authority and opening area to

hunting in violation of Title VIII of ANILCA and the Administrative Procedure Act

(“APA”).



1
       Alaska Const. Art. VIII, §§ 1, 2, and 4; AS 16.05.020.

SOA, ADF&G v. Federal Subsistence Board, et al.                      No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                            Page 2 of 19
        Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 2 of 19
II.      LEGAL STANDARDS

         The basic function of a preliminary injunction is to preserve the status quo

pending a determination of the action on the merits. 2 Under the Ninth Circuit standard

when reviewing temporary restraining order and preliminary injunction requests, the

State must show: (1) it is likely to succeed on the merits; (2) Alaska is likely to suffer

irreparable harm in the absence of preliminary relief, (3) the balance of equities tips in

Alaska’s favor, and (4) an injunction is in the public interest. 3 Notably, when the

government is the opposing party, factors (3) and (4) merge. 4 The Ninth Circuit evaluates

these factors on a sliding scale. Plaintiffs only need to demonstrate “serious questions

going to the merits" when the balance of hardships "tips sharply toward the plaintiff . . .

assuming the other two elements of the Winter test are also met." 5

III.     FACTUAL BACKGROUND

         A.     The State Manages Wildlife in Alaska

         Alaska’s Constitution protects the sustainable use of natural resources, including




2
         Chalk v. U.S. Dist. Court Cent. Dist. of California, 840 F.2d 701, 704 (9th Cir.
1988.)
3
       Am. Trucking Assoc., Inc. v. City of Los Angeles, 559 F.3d 1046, 1052 (9th Cir.
2009); Winter v. Nat. Res. Def. Council, Inc., 555 U.S. 7, 20 (2008).
4
      Nken v. Holder, 556 U.S. 418, 435 (2009); Drakes Bay Oyster Co. v. Jewell, 747
F.3d 1073, 1092 (9th Cir. 2014).
5
      All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-32 (9th Cir. 2011). The
Ninth Circuit has consistently recited this standard in recent cases. See, e.g., E. Bay
Sanctuary Covenant v. Trump, 950 F.3d 1242, 1271 (9th Cir. 2020); hiQ Labs, Inc. v.
LinkedIn Corp., 938 F.3d 985, 992 (9th Cir. 2019).

SOA, ADF&G v. Federal Subsistence Board, et al.                       No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                             Page 3 of 19
         Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 3 of 19
wildlife, “for the maximum benefit of its people.” 6 It sets the threshold as “a sustained

yield principle, subject to preferences among beneficial uses.” 7 State law defines

“sustained yield” as “the achievement and maintenance in perpetuity of the ability to

support a high level of human harvest of game, subject to preferences among beneficial

uses, on an annual or periodic basis.” 8

       Self-management of natural resources, including Alaska’s wildlife resources, was

a driving force behind Alaska statehood; fish and wildlife are the property of the State

held in trust for the benefit of all residents. 9 Ownership of the resources passed to Alaska

upon statehood under the Alaska Statehood Act. 10 General management authority over

fish and wildlife within Alaska passed from the federal government to Alaska shortly

after Alaska’s adoption of a comprehensive fish and game code in 1959. 11

       Alaska’s Board of Game (“BOG”) is the government entity authorized and

obligated to “provide for the conservation and development” of Alaska’s wildlife

resources. 12 The BOG is authorized to regulate “the conservation, development, or

utilization of game in a manner that addresses whether, how, when, and where the public


6
       Alaska Const., art. 8, § 2.
7
       Id. § 4.
8
       AS 16.05.255(k)(5).
9
      See, e.g., Pullen v. Ulmer, 923 P.2d 54, 57 n.5 (Alaska 1996); Metlakatla Indian
Cmty. v. Egan, 369 U.S. 45, 47 (1962).
10
       Pub. L. No. 85-508, 72 Stat. 339 (1958).
11
       See 25 Fed. Reg. 33 (Dec. 29, 1959) (transferring management of fish and wildlife
resources to the State); see also Metlakatla Indian Cmty., 369 U.S. at 47 n.2.
12
       AS 16.05.221(b).

SOA, ADF&G v. Federal Subsistence Board, et al.                      No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                            Page 4 of 19
        Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 4 of 19
asset of game is allocated or appropriated.” 13 This includes establishing seasons, means

and methods, and bag and harvest limits for hunting; implementing “methods, means, and

harvest levels necessary to control predation and competition among game in the state”;

and “regulating sport hunting and subsistence hunting as needed for the conservation,

development, and utilization of game.” 14

       The Alaska Department of Fish and Game (“ADF&G”), led by its Commissioner,

administers regulations adopted by the BOG in accordance with the statutory duty to

“promote fishing, hunting, and trapping and preserve the heritage of fishing, hunting, and

trapping in the state.” 15 In ANILCA, Congress expressly recognized and maintained the

State’s management authority except as limited in Title VIII, 16 thus any authority

regarding fish and wildlife not specifically granted by Congress in Title VIII remains

with the State.

       B.     The Federal Subsistence Board’s April 9, 2020 Meeting and
              Delegations of Authority.

       On April 9, 2020 the Federal Subsistence Board approved a process to delegate

broad authority to local federal land managers (“agency field managers”) throughout

Alaska to adopt emergency, up to 60 days, or temporary regulations to open areas for




13
       16.05.255.
14
       Id.
15
       16.05.050(a)(19).
16
       16 U.S.C. § 3202.

SOA, ADF&G v. Federal Subsistence Board, et al.                     No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                           Page 5 of 19
        Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 5 of 19
hunting and fishing. 17 No announcement of the meeting was made and no members of the

public were given an opportunity to be present and observe actions by the Federal

Subsistence Board.

        On June 2, 2020 the Federal Subsistence Board issued letters of delegations to

 agency field managers, authorizing each field manager to “issue emergency special

 actions related to food security and may be exercised only for reasons of public safety,

 and when doing so will not threaten the continued viability of the wildlife resource.” 18

 (Emphasis in original.)

        C.      Guidelines for COVID-19 emergency regulations.

        The guidelines to be followed by the agency field managers to adopt temporary

regulations are set forth in an undated memorandum from Sue Detwiler to Secretary

Bernhardt. 19 Hunting and fishing would only be opened “in response to any demonstrated

COVID-19-related emergency situation relating to food security that rises to the level of

constituting a threat to public safety.” 20

        The guidelines for agency field managers to adopt temporary regulations also

include the following requirements:

                •    No COVID-19-related action will be taken by the Federal Subsistence
                     Board or their delegated agent if the requested hunting or fishing


17
        Exhibit 1, Memorandum from Sue Detwiler to David Bernhardt, OSM 20022.SD,
at 4.
18
        Exhibit 2, June 2, 2020 delegation of authority letters.
19
        Exhibit 1.
20
        Id. at 4.

SOA, ADF&G v. Federal Subsistence Board, et al.                       No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                             Page 6 of 19
         Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 6 of 19
                   opportunity threatens the viability of the resource or in the absence of a
                   demonstrable and imminent threat to public safety.

               •   Any actions so taken will be temporary in nature and will not remain in
                   effect beyond the time that the threat to public safety has passed.

               •   No action will be taken by the Federal Subsistence Board or their
                   delegated agent to open additional hunting or fishing opportunities prior
                   to consultation with the ADFG and confirmation of need with the State
                   of Alaska Unified Command Mass Care Group. 21

         D.    Organized Village of Kake’s requested hunt.

         In a request dated April 13, 2020, renewed in a request dated June 4, 2020, the

Organized Village of Kake, a federally recognized tribal government, submitted a request

to the Federal Subsistence Board to open an emergency hunt, for tribal members only,

allowing harvest of five male deer and two bull moose per month for 60-days. 22 The

agency field manager for the U.S. Forest Service near Kake sent a letter to the Federal

Subsistence Board dated June 12, 2020 stating he contacted Mark Roberts, Alaska SEOC

Operations Section Chief for the Unified Command Mass Care Group who confirmed

there was no food security or supply chain disruption in Kake associated with COVID-

19. 23

         On June 22, 2020, the Federal Subsistence Board held a meeting to address WSA

19-14 and allowed testimony from only one individual; Joel Jackson, President of the

Organized Village of Kake. 24 On June 22, 2020 Joel Jackson testified to the Federal


21
         Id.
22
         Exhibit 3, SAR June Letter from Kake.
23
         Exhibit 4, June 12, 2020 letter from Ted Standhofer, Petersburg District Ranger.
24
         Exhibit 5, June 22, 2020 Transcript at 79-81.
SOA, ADF&G v. Federal Subsistence Board, et al.                       No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                             Page 7 of 19
          Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 7 of 19
Subsistence Board that there are no supply chain disruptions in getting food to Kake,

meat continues to be available for purchase, limits are only on cleaning supplies and

paper towels, people were fishing and sharing halibut, and the Alaska ferry system was

operating. 25 Although there is a preference for wild moose and deer over store-bought

meat, there was no difference in the availability of food in June 2020 as compared to

availability of food pre-COVID-19. 26 The Alaska Marine Highway schedule shows

ferries to and from Kake in 2020 with two in June, four in July, and five in August. 27

Reduced ferry schedules throughout Alaska were implemented in early autumn 2019

through spring 2020 and were unrelated to COVID-19. 28

       On June 22, 2020, the Federal Subsistence Board voted seven to one to authorize

an emergency 30-day hunt as requested April 13, 2020, to be evaluated after 30 days to

determine if it would be extended for another 30 days. 29 Advice from federal staff to the

Federal Subsistence Board for its June 22, 2020 meeting included an opinion 30 that the

additional harvest would not be counted toward an individual’s harvest limit, in spite of

50 CFR §100.25(a):




25
       Id.
26
       Id.
27
      https://www.dot.alaska.gov/oars/reservations/CalendarFM.amhsf?selectMonth=
August+2020&selectPort=Kake&selectVessel=All+Vessels&action=Get+Schedule
28
       Id.
29
       Exhibit 5, June 22, 2020 Transcript at 87.
30
      Exhibit 6, Clarification on harvest limits during pandemic-related emergency
seasons, Board Briefing, from Lisa Maas June 17, 2020.

SOA, ADF&G v. Federal Subsistence Board, et al.                     No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                           Page 8 of 19
        Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 8 of 19
        Definitions: Harvest limit means the number of any one species permitted
       to be taken by any one person or designated group, per specified time
       period, in a Unit or portion of a Unit in which the taking occurs even if part
       or all of the harvest is preserved.

       Following the Board’s authorization, on June 24, 2020, Ted Sandhofer, Forest

Service District Ranger for the Petersburg Ranger District, issued an Emergency Special

Action Permit to the Organized Village of Kake, authorizing the tribe “to harvest up to 2

antlered bull moose and 5 male Sitka black-tailed deer from Thursday, June 24, 2020 to

Sunday, August 22, 2020.” 31 The permit provides that participation in the hunt is limited

to individuals selected by the tribe. 32

       E.      Koyukuk Tribal Village’s requested hunt.

       WSA 19-15 is a special action request dated April 10, 2020 from the Koyukuk

Tribal Village requesting an emergency hunt be opened on federal lands in Unit 21D to

take up to three moose. 33 The stated justification is a concern that COVID-19 and travel

restrictions in the Governor’s Health Mandate 12 could lead to food shortages in local

stores in remote areas. 34 The tribe requested a 60-day hunt, but stated that the hunt should

occur during April 2020 “due to deteriorating snow and river ice conditions.” 35

       In an email dated June 25, 2020, Rob Rebarchik, the Koyukuk/Nowitna/Innoko

National Wildlife Refuge Manager, asked Mass Care “to confirm the need for the

31
    Exhibit 7, “COVID-19 FOOD SECURITY COMMUNITY HARVEST FOR THE
ORGANIZED VILLAGE OF KAKE”
32
       Id.
33
       Exhibit 8, WSA 19-15.
34
       Id.
35
       Id.

SOA, ADF&G v. Federal Subsistence Board, et al.                      No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                            Page 9 of 19
        Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 9 of 19
emergency request by Koyukuk to open a moose hunt related to food security for reasons

of public safety,” and Mass Care responded that: “Our Mass Care Group is not aware of

any substantial food shortage or food supply chain disruption due to COVID-19. Regular

shipments of food and commercial supply is available in the State. 36

       An email on July 22, 2020 from Lisa Maas, Acting Policy Coordinator/Wildlife

Biologist for the Office of Subsistence Management within the USFWS, informed Ben

Mulligan, Deputy Commissioner for ADF&G, and Mark Burch, Wildlife Biologist, that

the Federal Subsistence Board would be taking action by email poll, without holding a

meeting, on WSA 19-15. 37

IV.    ARGUMENT

       A.     The State is likely to prevail on the merits.

              1.      The Federal Subsistence Board’s April 9, 2020 meeting and
                      portion of its July 16, 2020 meeting were held in violation of the
                      federal Open Meetings Act.

       The federal Open Meetings Act, 5 U.S.C. 552b, requires that “every portion of

every meeting of an agency shall be open to public observation,” subject only to certain

matters that may be discussed in a closed meeting following a vote of the members. 38 The

Federal Subsistence Board is an agency for purposes of the Open Meetings Act and all

actions of the board must be in accordance with the Open Meetings Act. If a portion of a

meeting is to be closed, the members must vote in a public meeting to close such portion


36
       Exhibit 9, June 25, 2020 email exchange.
37
       Exhibit 10, June 22, 2020 email from Lisa Maas.
38
       5 U.S.C. § 552b.

SOA, ADF&G v. Federal Subsistence Board, et al.                    No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                        Page 10 of 19
       Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 10 of 19
of the meeting. 39 The time, place, and subject matter of a meeting of the Federal

Subsistence Board must be announced prior to the meeting. 40 In fact, the Open Meetings

Act requires actions being taken by voting members, including the individually-named

Defendants, to be in a public meeting that is announced at least one week prior to the

meeting. 41 The Federal Subsistence Board has long acknowledged its obligation to hold

public meetings, even when attempting to expand its own authority. 42

       The Federal Subsistence Board violated the Open Meetings Act by taking action to

delegate official rulemaking authority on April 9, 2020 without announcing a public

meeting or holding the meeting in a manner where the public could observe the actions

being taken.

       The Federal Subsistence Board further violated the Open Meetings Act by taking

action and voting on WSA 19-15 without either announcing or holding a special

meeting. 43

       Remedies for violations of the Open Meetings Act include injunctive relief to void

any action taken, and an award of attorney fees. 44




39
       5 U.S.C. § 552b(d)(1).
40
       5 U.S.C. § 552b.
41
       5 U.S.C. § 552b.
42
       75 Fed. Reg. 63090, identifying issues “through public meetings.”
43
      Exhibit 10; Exhibit 11, News Release: Changes in Federal Moose and Caribou
Hunting Regulations in Unit 13.
44
       5 U.S.C. § 552h.

SOA, ADF&G v. Federal Subsistence Board, et al.                     No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                         Page 11 of 19
       Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 11 of 19
               2.     The Federal Subsistence Board’s decision to open a hunt in
                      Kake violated Title VIII of ANILCA.

       ANILCA authorizes the Federal Subsistence Board to close or restrict hunting

opportunities on federal public lands for stated purposes and considering specific

information. 45 Congress did not authorize opening a hunt for these reasons. Defendants

violated ANILCA by opening a hunt for deer and moose near Kake without the statutory

authority to open such a hunt.

       In Section 802 of ANILCA, Congress provided that subsistence uses of fish and

wildlife shall be the priority consumptive uses for rural residents only when it is

necessary to restrict taking in order to assure continued viability of a fish or wildlife

population or the continuation of subsistence uses of that population for subsistence

purposes. 46

       In Section 815, Congress directed that nothing in Title VIII of ANILCA is to be

construed as

               authorizing a restriction on the taking of fish and wildlife for
               nonsubsistence uses on the public lands…unless necessary for the
               conservation of healthy populations of fish and wildlife, for the
               reasons set forth in section 816 of this title, to continue subsistence
               uses of such populations, or pursuant to other applicable law…. 47

       In Section 816 of ANILCA, Congress authorized the Federal Subsistence Board to

“designate areas where, and establish periods when” no subsistence taking of fish and

wildlife would be authorized “for reasons of public safety, administration, or to assure the

45
       16 U.S.C. §§ 3112, 3114, 3125, 3126, 3202.
46
       16 U.S.C. § 3112.
47
       16 U.S.C. § 3125.

SOA, ADF&G v. Federal Subsistence Board, et al.                       No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                           Page 12 of 19
       Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 12 of 19
continued viability of a particular fish or wildlife population” after consultation with the

Department. In an emergency, the Federal Subsistence Board may close subsistence

harvest in an area or for a period of time without notice, but an emergency closure may

not exceed 60 days and cannot be extended without notice and comment and a

subsequent determination that the closure should be extended. 48 It appears the Federal

Subsistence Board relied upon the “public safety” language in Section 816 to open a

hunt, even though nothing in ANILCA refers to opening a hunt for these reasons.


       In Section 804, Congress did not include public safety as a reason for restricting

use but directed that:

              Whenever it is necessary to restrict the taking of populations of fish
              and wildlife on such lands for subsistence uses in order to protect the
              continued viability of such populations, or to continue such uses,
              such priority shall be implemented through appropriate limitations
              based on the application of the following criteria:
              (1) customary and direct dependence upon the populations as the
              mainstay of livelihood;
              (2) local residency; and
              (3) the availability of alternative resources. 49

       Congress authorized the Federal Subsistence Board to close, but not open, a fish or

wildlife harvest season as set forth in sections 815 and 816 of ANILCA. Without




48
       16 U.S.C. § 3126.
49
       16 U.S.C. § 3114.

SOA, ADF&G v. Federal Subsistence Board, et al.                      No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                          Page 13 of 19
       Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 13 of 19
statutory authorization, the Federal Subsistence Board adopted a regulation improperly

granting itself the authority to open public lands to the taking of fish and wildlife. 50

        Additionally, in Title VIII of ANILCA, Congress provided for the continuation of

hunting and fishing subsistence activities for rural residents on federal public lands, both

Alaska Native and non-Native. 51 Even if Congress had authorized the Federal

Subsistence Board to open a hunt, Defendants violated ANILCA by authorizing a hunt

for deer and moose near Kake only for tribal members of the Organized Village of Kake.

        Further, in ANILCA § 1314, Congress preserved the State’s authority as the

primary manager of fish and wildlife, including on federal public lands, except as

provided in Title VIII of ANILCA. 52 Defendants violated ANILCA by exceeding the

authority granted by Congress by opening a moose and deer hunt for Kake tribal

members, thereby infringing on the State’s authority to manage wildlife and hunting.

Implementation of the hunt prevents harvest information from being shared with the

State. 53

              3.      The Federal Subsistence Board acted arbitrarily and
                      capriciously.

        The Administrative Procedures Act (“APA”) provides that courts shall set aside

agency action, findings, and conclusions found to be arbitrary, capricious, an abuse of

50
       50 CFR § 100.19. To the extent the Federal Subsistence Board uses its regulatory
authority to open a hunt, the State asserts that this authority is limited to opening a hunt
that was previously closed.
51
        16 U.S.C. § 3111.
52
        16 U.S.C. § 3202.
53
        Declaration of Ryan Scott at ¶ 3.

SOA, ADF&G v. Federal Subsistence Board, et al.                        No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                            Page 14 of 19
        Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 14 of 19
discretion, or otherwise not in accordance with law. 54

       The Federal Subsistence Board’s decision to open a 60-day hunt for deer and

moose to Kake tribal residents is arbitrary, capricious, and not in accordance with law.

       Further, even if Congress had authorized the Federal Subsistence Board to open

hunts, its decision to ignore the determination by the Mass Care Group, that there are no

food security problems or food supply disruptions resulting from COVID-19, is arbitrary,

capricious, and not in accordance with law, and contrary to Defendants’ own guidelines.

       Moreover, Defendants’ delegation of administrative authority to the Organized

Village of Kake to determine who is eligible to participate in the special hunt, such

delegation outside of federal agencies, is arbitrary, capricious, and not in accordance with

law. Any delegation outside a federal agency, without the express authorization of

Congress, is invalid. 55

       B.     Alaska is likely to suffer irreparable harm in the absence of
              preliminary relief.

       The opening of a deer and moose hunt near Kake exclusively for Kake tribal

members impairs the State’s ability to manage its fish and wildlife. Allowing moose and

deer to be taken out of season and in excess of established bag limits directly interferes

with the State’s ability to manage wildlife and hunting. 56 In Section 802 of ANILCA

Congress adopted a policy of wildlife management “in accordance with recognized



54
       5 U.S.C. § 706(2).
55
       U.S. Telecom Ass’n v. F.C.C., 359 F.3d 554, 565 (D.C. Cir. 2004).
56
       Declaration of Ryan Scott at ¶ 2.

SOA, ADF&G v. Federal Subsistence Board, et al.                      No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                          Page 15 of 19
       Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 15 of 19
scientific principles.” 57 Wildlife population information is critical to the State’s ability to

manage under accepted wildlife management principles, as required by ANILCA. The

actions taken by the Federal Subsistence Board, in secret meetings and without providing

harvest information to the State, 58 cause irreparable harm to the State’s ability to

accomplish its legal obligations.

       Due to the dense canopy in much of the area around Kake, the State relies on

information collected from hunters for information on herd composition and hunt

management. 59 The federal Office of Subsistence Management refused to share with the

State “hunters name, moose jaw, moose antler photos, number of brow tines and antler

points for moose, and general wildlife observation.” 60 This lack of information directly

harms the State.

       The State of Alaska is constitutionally obligated to manage its wildlife according

to the sustained yield principle, subject to preferences among beneficial uses, and to

provide for the maximum use and benefit of its natural resources for the Alaskan

people. 61 Congress has recognized the State’s interest in managing its wildlife, including

resident wildlife on federal lands. 62 By opening an unauthorized hunt to limited


57
       16 U.S.C. § 3112(1).
58
       Declaration of Ryan Scott at ¶ 3.
59
       Id.
60
       Id.
61
       Constitution of Alaska, Art. VIII, Secs. 1, 2, and 4.
62
       16 U.S.C. § 3202(a); see also 43 CFR 24.3(b), “Congress has, in fact, affirmed the
basic responsibility and authority of the States to manage fish and resident wildlife on
Federal lands.”

SOA, ADF&G v. Federal Subsistence Board, et al.                         No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                             Page 16 of 19
       Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 16 of 19
participants, the Federal Subsistence Board has severely impaired and reduced the State’s

effectiveness in managing these resources and fulfilling its constitutionally mandated

duties.

          By taking action in unannounced meetings, Alaska and its residents are unaware

of Federal Subsistence Board actions until after the fact and have no opportunity to hear

deliberations or participate in the process

          The harm Alaska is likely to incur is irreparable. There is no way to compensate

the State of Alaska or its people for the harm that it will incur if the Court denies

injunctive relief.

          C.    The balance of equities tips in Alaska’s favor.

          A preliminary injunction will not cause the Federal Subsistence Board, any agency

of the Federal government, the wildlife resources at issue, or Alaskan subsistence users

any harm. In comparison, as discussed above, the State will suffer immediate, irreparable

harm if the Board’s actions are allowed to stand. No food security or transportation

disruption issues were confirmed in Alaska. 63 In the event of a food shortage, the Mass

Care Group, under the State’s Unified Command, would arrange for food deliveries to be

targeted as needed. 64 Alaska is in the midst of fishing seasons and hunting seasons are

imminent. If circumstances arise to require opening an emergency hunt, such authority




63
      Exhibit 12, June 29, 2020 email from Mark Roberts. See also Exhibit 13, July 27
statement from Mark Roberts explaining Mass Care procedures.
64
          Id.

SOA, ADF&G v. Federal Subsistence Board, et al.                       No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                           Page 17 of 19
          Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 17 of 19
lies with the Commissioner of the Alaska Department of Fish and Game. 65 An injunction

is needed to ensure proper State management of wildlife for sustained yield purposes; a

task that will be made extremely difficult if hunts are authorized outside of established

seasons and bag limits and with critical information not being provided to the wildlife

managers.

       Overall, considering the facts and circumstances, the balance of harms tips sharply

in the State’s favor.

       D.     The proposed injunction is in the public interest.

       When Congress passed ANILCA to expand federal lands and create new federal

lands in Alaska, it provided for subsistence uses to continue on federal public lands. 66

Likewise, Congress mandated that the State of Alaska have continued responsibility and

authority for management of fish and wildlife. 67 None of these public interests will be

served by allowing the Federal Subsistence Board to hold meetings in violations of the

federal Open Meetings Act and take actions in violation of ANILCA and the APA.

V.     CONCLUSION

       The State has met its burden of showing “serious questions going to the merits” 68

and is entitled to a preliminary injunction prohibiting the Federal Subsistence Board from


65
       AS 16.05.060.
66
       16 U.S.C. § 3112.
67
       16 U.S.C § 1314(a).
68
       All. for the Wild Rockies v. Cottrell, 632 F.3d 1127, 1131-32 (9th Cir. 2011); E.
Bay Sanctuary Covenant v. Trump, 950 F.3d 1242, 1271 (9th Cir. 2020); hiQ Labs, Inc.
v. LinkedIn Corp., 938 F.3d 985, 992 (9th Cir. 2019).

SOA, ADF&G v. Federal Subsistence Board, et al.                      No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                          Page 18 of 19
       Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 18 of 19
issuing broad delegations of authority to adopt emergency hunting regulations for

COVID-19 reasons, vacating the moose and deer hunt near Kake, prohibiting the Federal

Subsistence Board from taking actions in violation of the federal Open Meetings Act,

requiring hunt information be shared with the State, and prohibiting delegations of

authority outside federal agencies. For all the above reasons, the State of Alaska’s motion

for a temporary restraining order and preliminary injunction should be granted.

       DATED: August 10, 2020.

                                            KEVIN G. CLARKSON
                                            ATTORNEY GENERAL

                                            By:   /s/ Cheryl Brooking
                                                  Cheryl Brooking
                                                  Aalaska Bar No. 9201169
                                                  Senior Assistant Attorney General
                                                  Department of Law
                                                  1031 W. 4th Avenue, Suite 200
                                                  Anchorage, AK 99501
                                                  Telephone: 907-269-5100
                                                  Facsimile: 907-276-3697
                                                  Email: Cheryl.Brooking@alaska.gov




SOA, ADF&G v. Federal Subsistence Board, et al.                     No. 3:20-cv-00195-HRH
MEMORANDUM IN SUPPORT OF TRO and P.I.                                         Page 19 of 19
       Case 3:20-cv-00195-TMB Document 4-1 Filed 08/10/20 Page 19 of 19
